              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00295-MR-WCM


UNITED STATES OF AMERICA,            )
                                     )
                         Plaintiff,  )
                                     )
         vs.                         )             ORDER
                                     )
APPROXIMATELY$6,458.05 IN U.S.       )
CURRENCY and ONE FNH MODEL           )
509 FIREARM, MAGAZINE, AND           )
AMMUNITION seized from Kelman        )
Simpson on or about May 21, 2020, in )
Buncombe County, North Carolina,     )
                                     )
                         Defendants. )
____________________________________ )


      THIS MATTER is before the Court sua sponte.

      On November 13, 2020, the Court received a verified claim from

Melesha Simpson (“Claimant”), in which she asserts an interest in the

defendant property. [Doc. 8]. On November 17, 2020, the Court directed

the Claimant to file an Amended Claim under penalty of perjury. [Doc. 9].

The Claimant complied, filing her Amended Claim on December 7, 2020.

[Doc. 10].




     Case 1:20-cv-00295-MR-WCM Document 12 Filed 01/13/21 Page 1 of 7
      Pursuant to Rule G(5)(b) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, the Claimant was required to

serve and file an answer to the Government’s Complaint or a motion under

Rule 12 of the Federal Rules of Civil Procedure within 21 days after filing her

claim.

      The Claimant is advised that Rule 12 of the Federal Rules of Civil

Procedure provides as follows:

            (a) Time to Serve a Responsive Pleading.

            (1) In General. Unless another time is specified by
            this rule or a federal statute, the time for serving a
            responsive pleading is as follows:

            (A) A defendant must serve an answer:

            (i) within 21 days after being served with the
            summons and complaint; or

            (ii) if it has timely waived service under Rule 4(d),
            within 60 days after the request for a waiver was
            sent, or within 90 days after it was sent to the
            defendant outside any judicial district of the United
            States.

            (B) A party must serve an answer to a counterclaim
            or crossclaim within 21 days after being served with
            the pleading that states the counterclaim or
            crossclaim.

            (C) A party must serve a reply to an answer within 21
            days after being served with an order to reply, unless
            the order specifies a different time.
                                      2



     Case 1:20-cv-00295-MR-WCM Document 12 Filed 01/13/21 Page 2 of 7
      (2) United States and Its Agencies, Officers, or
      Employees Sued in an Official Capacity. The United
      States, a United States agency, or a United States
      officer or employee sued only in an official capacity
      must serve an answer to a complaint, counterclaim,
      or crossclaim within 60 days after service on the
      United States attorney.

      (3) United States Officers or Employees Sued in an
      Individual Capacity. A United States officer or
      employee sued in an individual capacity for an act or
      omission occurring in connection with duties
      performed on the United States’ behalf must serve
      an answer to a complaint, counterclaim, or
      crossclaim within 60 days after service on the officer
      or employee or service on the United States attorney,
      whichever is later.

      (4) Effect of a Motion. Unless the court sets a
      different time, serving a motion under this rule alters
      these periods as follows:

      (A) if the court denies the motion or postpones its
      disposition until trial, the responsive pleading must
      be served within 14 days after notice of the court's
      action; or

      (B) if the court grants a motion for a more definite
      statement, the responsive pleading must be served
      within 14 days after the more definite statement is
      served.

      (b) How to Present Defenses. Every defense to a
      claim for relief in any pleading must be asserted in
      the responsive pleading if one is required. But a party
      may assert the following defenses by motion:

      (1) lack of subject-matter jurisdiction;
                                 3



Case 1:20-cv-00295-MR-WCM Document 12 Filed 01/13/21 Page 3 of 7
      (2) lack of personal jurisdiction;

      (3) improper venue;

      (4) insufficient process;

      (5) insufficient service of process;

      (6) failure to state a claim upon which relief can be
      granted; and

      (7) failure to join a party under Rule 19.

      A motion asserting any of these defenses must be
      made before pleading if a responsive pleading is
      allowed. If a pleading sets out a claim for relief that
      does not require a responsive pleading, an opposing
      party may assert at trial any defense to that claim. No
      defense or objection is waived by joining it with one
      or more other defenses or objections in a responsive
      pleading or in a motion.

      (c) Motion for Judgment on the Pleadings. After the
      pleadings are closed—but early enough not to delay
      trial—a party may move for judgment on the
      pleadings.

      (d) Result of Presenting Matters Outside the
      Pleadings. If, on a motion under Rule 12(b)(6) or
      12(c), matters outside the pleadings are presented to
      and not excluded by the court, the motion must be
      treated as one for summary judgment under Rule 56.
      All parties must be given a reasonable opportunity to
      present all the material that is pertinent to the motion.

      (e) Motion for a More Definite Statement. A party may
      move for a more definite statement of a pleading to
      which a responsive pleading is allowed but which is
                                  4



Case 1:20-cv-00295-MR-WCM Document 12 Filed 01/13/21 Page 4 of 7
      so vague or ambiguous that the party cannot
      reasonably prepare a response. The motion must be
      made before filing a responsive pleading and must
      point out the defects complained of and the details
      desired. If the court orders a more definite statement
      and the order is not obeyed within 14 days after
      notice of the order or within the time the court sets,
      the court may strike the pleading or issue any other
      appropriate order.

      (f) Motion to Strike. The court may strike from a
      pleading an insufficient defense or any redundant,
      immaterial, impertinent, or scandalous matter. The
      court may act:

      (1) on its own; or

      (2) on motion made by a party either before
      responding to the pleading or, if a response is not
      allowed, within 21 days after being served with the
      pleading.

      (g) Joining Motions.

      (1) Right to Join. A motion under this rule may be
      joined with any other motion allowed by this rule.

      (2) Limitation on Further Motions. Except as provided
      in Rule 12(h)(2) or (3), a party that makes a motion
      under this rule must not make another motion under
      this rule raising a defense or objection that was
      available to the party but omitted from its earlier
      motion.

      (h) Waiving and Preserving Certain Defenses.

      (1) When Some Are Waived. A party waives any
      defense listed in Rule 12(b)(2)–(5) by:

                                5



Case 1:20-cv-00295-MR-WCM Document 12 Filed 01/13/21 Page 5 of 7
           (A) omitting it from a motion in the circumstances
           described in Rule 12(g)(2); or

           (B) failing to either:

           (i) make it by motion under this rule; or

           (ii) include it in a responsive pleading or in an
           amendment allowed by Rule 15(a)(1) as a matter of
           course.

           (2) When to Raise Others. Failure to state a claim
           upon which relief can be granted, to join a person
           required by Rule 19(b), or to state a legal defense to
           a claim may be raised:

           (A) in any pleading allowed or ordered under Rule
           7(a);

           (B) by a motion under Rule 12(c); or

           (C) at trial.

           (3) Lack of Subject-Matter Jurisdiction. If the court
           determines at any time that it lacks subject-matter
           jurisdiction, the court must dismiss the action.

           (i) Hearing Before Trial. If a party so moves, any
           defense listed in Rule 12(b)(1)–(7)—whether made
           in a pleading or by motion—and a motion under Rule
           12(c) must be heard and decided before trial unless
           the court orders a deferral until trial.

Fed. R. Civ. P. 12.

     IT IS, THEREFORE, ORDERED that the Claimant Melesha Simpson

shall serve and file an answer to the Government’s Complaint or a motion

                                      6



     Case 1:20-cv-00295-MR-WCM Document 12 Filed 01/13/21 Page 6 of 7
pursuant to Rule 12 of the Federal Rules of Civil Procedure within twenty-

one (21) days of the entry of this Order. The Claimant is advised that

failure to file an answer or motion within the time required will result in

the dismissal of her claim.

     The Clerk of Court is directed to provide copies of this Order to counsel

for the Government and the pro se claimant, Melesha Simpson.

     IT IS SO ORDERED.
                      Signed: January 12, 2021




                                           7



     Case 1:20-cv-00295-MR-WCM Document 12 Filed 01/13/21 Page 7 of 7
